*27The Court entered the following order on this date: A petition for review pursuant to Wis. Stat. § 808.10 having been filed on behalf of defendant-third-party plaintiff-appellant-petitioner, Hydrite Chemical Company, and a motion to abate and/or enjoin appeal having been filed by third-party defendants-respondents-cross-appellants, Home Insurance Company and Home Indemnity Company, due to the fact that the New Hampshire insurance department issued an order of liquidation for Home on June 13, 2003, and considered by this court;
IT IS ORDERED that the petition for review is granted, the court of appeals' decision is summarily vacated and the matter is remanded to the court of appeals for further consideration in light of this court's decision in Johnson Controls, Inc. v. Employers Insurance of Wausau, 2003 WI 108, 264 Wis. 2d 60, 665 N.W.2d 257;
In light of the remand to the court of appeals,
IT IS FURTHER ORDERED that the motion to abate and/or enjoin appeal is denied. Third-party defendants-respondents-cross appellants may, if they wish, renew their motion in the court of appeals.
Wilcox, J., did not participate.